Lazer, J. (dissenting).
Although the majority’s reasoning is both eloquent and persuasive in its contention that the young *53plaintiff should have a second chance at recovery, I cannot agree that the bar of collateral estoppel has been overcome.
The earlier actions brought by the plaintiffs against the Metropolitan Transportation Authority and several railroad companies ended when the trial court dismissed the complaints at the conclusion of the evidence. It is obvious from the bench decision in that liability trial that the court was cognizant of its duty to make findings pursuant to CPLR 4213 and that it did so. After declaring that the plaintiffs had failed to establish liability on the part of the defendants on "the plaintiff’s theory of negligence as well as the theory of the last clear chance”, the court orally set forth a detailed statement of its reasoning. On the negligence issue, there were three separate (but unnumbered) findings:
The plaintiff was a trespasser and the defendants’ obligation was solely to refrain from committing any willful or wanton injury;
The plaintiff violated section 83 of the Railroad Law and subdivision 4 of section 1990 of the former Penal Law by walking along railroad tracks and rights of way other than public crossings; and
"The infant plaintiff not only disobeyed these statutes which were enacted for the benefit of the public but also deliberately and needlessly exposed himself to a known danger by climbing to the top of a freight car and moving about in a close proximity to live high tension wires.”
I cannot see how the third and last negligence finding by the trial court—that the infant plaintiff was guilty of contributory negligence—can be deemed, as the majority posits, a mere "passing observation”. The boy had pleaded freedom from contributory negligence in his complaints against the MTA and the railroads. His injury was dreadful and the dismissal order at the end of the case was severe in its consequences. It is plain from the record that the trial court was quite aware of these considerations and it was attempting to make a careful statement of all of the reasons why the action could not be submitted to the jury for its determination. The chronological order of these reasons seems to assume a great significance in the majority opinion—so great in fact that if the reasons were stated in the reverse order it seems clear that the contributory negligence finding would receive a better rating than "passing observation”.
In my view, none of the findings of the trial court was *54superfluous and each stands as a complete and separate predicate for the dismissal order. As the majority declares: ”[W]hen the court has enunciated alternate legal justifications for the prior judgment, each of which, if taken alone, accounts for the result, the prevailing rule appears to be that estoppel attaches to each of the specified grounds of decision (Sheldon v Edwards, 35 NY 279; MacAffer v Boston & Maine R. R., 268 NY 400, 403; People ex rel. Watchtower Bible & Tract Soc. v Haring, 286 App Div 676, 679 [dictum]; Restatement, Judgments, § 68, Comment n; see, also, Ann. 133 ALR 840, 846-850).”
Accordingly, I dissent and vote to affirm.
Hopkins, J. P., and Titone, J., concur with O’Connor, J.; Lazer, J., dissents and votes to affirm the order, with an opinion.
Order of the Supreme Court, Kings County, dated November 17, 1978, reversed, on the law, with $50 costs and disbursements, motion denied and action remitted to the Supreme Court, Kings County, for further proceedings consistent with the opinion herein.